Exhibit 10.1

ASSET PURCHASE AND SALE AGREEMENT

THIS ASSET, PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into this
31st day of December, 2014 (the “Effective Date”), by and between BCG
Consulting, LLC, a Tennessee limited liability company (“Purchaser”), BANC
COMPLIANCE GROUP, INC., a Tennessee corporation (“Seller”) and FRANKLIN
FINANCIAL NETWORK, INC., a Tennessee corporation (“Parent”).

W I T N E S S E T H:

WHEREAS, Seller is in the business of providing bank consulting services (the
“Business”); and

WHEREAS, Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser certain assets owned by Seller and related to the operation of the
Business, and the parties desire to enter into this Agreement for the purpose of
effecting such purchase and sale.

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

AGREEMENT

ARTICLE I

SALE AND PURCHASE OF ASSETS

1.1. Sale and Transfer of Assets. Subject to the terms and conditions contained
in this Agreement, Seller hereby sells, assigns, transfers, conveys and delivers
to Purchaser, and Purchaser acquires from Seller all of Seller’s right, title
and interest in and to all of the following (collectively, the “Purchased
Assets”), free and clear of any mortgage, pledge, lien, charge, security
interest, claim or other encumbrance (“Encumbrance”):

(a) all customer lists, customer records, correspondence, financial and other
business records, goodwill, company name and other intangible assets used in the
Business;

(b) except for Seller’s QuickBooks software license, all software licenses,
computer equipment, furniture and other fixed assets used in the Business (i) at
the office located at 256 Seaboard Lane, Suite A-102, Franklin, Tennessee 37067
and/or (ii) by employees of Seller in home offices or other off-site locations,
including those assets set forth in Schedule 1.1(b);



--------------------------------------------------------------------------------

(c) all right of Seller arising under the agreements listed in Schedule 1.1(c);
and

(d) all other assets as set forth in Schedule 1.1(d).

1.2. Excluded Assets. Notwithstanding the foregoing, the Purchased Assets shall
not include the accounts receivable set forth in Schedule 1.2 (with respect to
any client projects completed prior to the Effective Date, the “Retained AR”;
and with respect to any client project partially completed as of the Effective
Date, the “In-Process AR”).

1.3. Assumption/Non-Assumption of Liabilities. Subject to the terms and
conditions set forth herein, Purchaser shall assume and agree to pay, perform
and discharge the liabilities and obligations arising on or after the Effective
Date under the Purchased Assets, but only to the extent that such liabilities
and obligations do not relate to any breach, default or violation by Seller on
or prior to the Effective Date (collectively, the “Assumed Liabilities”). Other
than the Assumed Liabilities, Purchaser shall not assume any liabilities or
obligations of Seller of any kind, whether known or unknown, contingent, matured
or otherwise, whether currently existing or hereinafter created.

ARTICLE II

CONSIDERATION

In consideration for the sale, assignment, transfer, conveyance and delivery of
the Purchased Assets by Seller to Purchaser, Purchaser shall pay to Seller a
purchase price (the “Purchase Price”) equal to One Hundred Sixty-Two Thousand
Nine Hundred Sixty-Four and 25/100 Dollars ($162,964.25), which shall be paid in
cash simultaneously with the execution of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser that the statements contained in
this Article III are true and correct as of the date hereof to the knowledge of
Seller. For purposes of this Article III, “Seller’s knowledge,” “knowledge of
Seller” and any similar phrases shall mean the actual or constructive knowledge
of any director of Seller.

3.1. Organization and Authority of Seller; Enforceability. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Tennessee. Seller has full corporate power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of



--------------------------------------------------------------------------------

Seller. This Agreement and the documents to be delivered hereunder have been
duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Purchaser) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.

3.2. No Conflicts; Consents. The execution, delivery and performance by Seller
of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) violate or conflict with the charter, bylaws or other organizational
documents of Seller; (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or the
Purchased Assets; or (c) result in the creation or imposition of any Encumbrance
on the Purchased Assets. No consent, approval, waiver or authorization is
required to be obtained by Seller from any person or entity (including any
governmental authority) in connection with the execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby.

3.3. Title to Purchased Assets. Seller owns and has good title to the Purchased
Assets, free and clear of Encumbrances.

3.4. Non-foreign Status. Seller is not a “foreign person” as that term is used
in Treasury Regulations Section 1.1445-2.

3.5. Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or threatened
against Seller (a) relating to or affecting the Purchased Assets or the Assumed
Liabilities or (b) that challenges or seeks to prevent, enjoin, or otherwise
delay the transactions contemplated by this Agreement.

3.6. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

3.7. Full Disclosure. No representation or warranty by Seller in this Agreement
and no statement contained in the schedules to this Agreement or any certificate
or other document furnished or to be furnished to Purchaser pursuant to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading. The above
notwithstanding, Seller shall not be in breach of any representation or warranty
made by Seller to the extent that Purchaser had knowledge of any inaccuracies,
misstatements or omissions with respect to such representations and warranties
prior to the Effective Date. For purposes of this Agreement, “Purchaser’s
knowledge,” “to the knowledge of Purchaser” and any similar phrases shall mean
the actual or constructive knowledge of any member or officer of Purchaser.



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

4.1. Existence and Standing of Purchaser. Purchaser is a limited liability
company validly existing and in good standing under the laws of the State of
Tennessee. Purchaser has all requisite power and authority, corporate and
otherwise, to own, operate, use and lease its properties and to carry on its
business as being conducted.

4.2. Authority of and Approval by Purchaser. Purchaser has full power, financial
ability and authority, to execute, deliver and perform its obligations under
this Agreement. This Agreement has been duly authorized by the Purchaser and no
other acts or proceedings on the part of Purchaser are necessary to authorize
the execution, delivery and performance by Purchaser of this Agreement.

ARTICLE V

OTHER COVENANTS AND AGREEMENTS

5.1. Accounts Receivable. Seller shall not make any collection efforts with
respect to any Retained AR for continuing clients of the Business for a period
of sixty (60) days following the Effective Date, and Purchaser shall make
commercially reasonable collection efforts on Seller’s behalf with respect to
any such Retained AR for such sixty (60) day period. Seller shall not make any
collection efforts with respect to any In-Process AR. Purchaser shall be solely
responsible for collection efforts with respect to In-Process AR upon completion
of the applicable projects. Purchaser shall remit to Seller any amounts received
with respect to Retained AR and In-Process AR (to the extent of Seller’s share
thereof) promptly after receipt.

5.2. Employees. Purchaser shall make offers of employment to the individuals
identified in Schedule 5.2, and Seller shall cooperate with Purchaser’s efforts
to employ such individuals. Except for the individuals identified in Schedule
5.2, all employees of Seller immediately prior to the consummation of the
transactions contemplated by this Agreement shall remain employees of Seller.

5.3. Cashless Exercise. Each individual identified in Schedule 5.3 shall be able
to execute a cashless exercise of all fully vested options to purchase Parent
common stock held by such individual as set forth in Schedule 5.3, to occur at
any time on or before the day that is ninety (90) days after the Effective Date.



--------------------------------------------------------------------------------

5.4. Change of Name. Within five (5) business days following the Effective Date,
Seller shall file Articles of Amendment to its Charter, substantially in the
form attached as Attachment A, surrendering its use of the name “Banc Compliance
Group” so that Purchaser may utilize such name.

5.5. Non-competition; Non-solicitation.

(a) For a period of two (2) years commencing on the Closing Date (the
“Restricted Period”), each of Seller and Parent shall not, and shall not permit
any of its respective affiliates to, directly or indirectly, (i) engage in or
assist others in engaging in any business that is competitive with the Business
(the “Restricted Business”) within the State of Tennessee (the “Territory”); or
(ii) have an interest in any person or entity that engages directly or
indirectly in the Restricted Business in the Territory in any capacity,
including as a partner, shareholder, member, employee, principal, agent, trustee
or consultant. Notwithstanding the foregoing, Seller or Parent may own, directly
or indirectly, solely as an investment, securities of any entity if Seller or
Parent, as applicable, is not a controlling person (or entity) of, or a member
or members of a group which controls, such entity and does not, directly or
indirectly, together with its affiliates, own 5% or more of any class of
securities of such entity.

(b) During the Restricted Period, each of Seller and Parent shall not, and shall
not permit any of its respective Affiliates to, directly or indirectly, hire or
solicit any employee of Purchaser or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this Section 5.5(b) shall prevent
Seller or Parent or any of its affiliates from hiring (i) any employee whose
employment has been terminated by Purchaser; or (ii) after 180 days from the
date of termination of employment, any employee whose employment has been
terminated by the employee.

(c) Seller and Parent acknowledge that a breach or threatened breach of this
Section 5.5 would give rise to irreparable harm to Purchaser, for which monetary
damages would not be an adequate remedy, and hereby agree that in the event of a
breach or a threatened breach by Seller or Purchaser of any such obligations,
Purchaser shall, in addition to any and all other rights and remedies that may
be available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).

(d) Seller acknowledges that the restrictions contained in this Section 5.5 are
reasonable and necessary to protect the legitimate interests of Purchaser and
constitute a material inducement to Purchaser to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 5.5 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable law in any jurisdiction, then any court



--------------------------------------------------------------------------------

is expressly empowered to reform such covenant, and such covenant shall be
deemed reformed, in such jurisdiction to the maximum time, geographic, product
or service, or other limitations permitted by applicable law. The covenants and
provisions contained in this Section 5.5 are severable and distinct covenants
and provisions. The invalidity or unenforceability of any such covenant or
provision as written shall not invalidate or render unenforceable the remaining
covenants or provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

5.6. Website and E-mail Hosting. Following the Effective Date, Seller or Parent,
as applicable, shall continue to host the e-mail and website(s) associated with
the Business for a transition period to end no later than January 15, 2015.
During such transition period, Seller and Parent shall reasonably cooperate with
Purchaser and Purchaser’s vendors and other representatives to transition the
hosting of the e-mail and website(s) associated with the Business.

5.7. Further Assurances. Following the Effective Date, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

ARTICLE VI

INDEMNIFICATION

6.1. Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
closing of the transactions contemplated by this Agreement for a period of
twelve (12) months, provided that (a) rights to indemnification shall continue
with respect to any claim brought prior to the expiration of such period until
such claim has been resolved in accordance with the terms of this Agreement; and
(b) the covenants set forth in Section 5.5 shall survive the closing of the
transactions contemplated by this Agreement for a period of two (2) years.

6.2. Indemnification by Seller. Seller shall defend, indemnify and hold harmless
Purchaser, its affiliates and their respective members, stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder,
provided, however, that Purchaser did not have knowledge of such inaccuracy or
breach prior to the Effective Date;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document to be delivered
hereunder; or



--------------------------------------------------------------------------------

(c) any liability or obligation of Seller other than the Assumed Liabilities.

6.3. Indemnification by Purchaser. Purchaser shall defend, indemnify and hold
harmless Seller, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Purchaser contained in this Agreement or any document to be delivered hereunder;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Purchaser pursuant to this Agreement or any document to be
delivered hereunder; or

(c) any Assumed Liability.

6.4. Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

6.5. Tax Treatment of Indemnification Payments. All indemnification payments
made by Seller under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for tax purposes, unless otherwise required by
law.

6.6. Cumulative Remedies. The rights and remedies provided in this Article VI
are cumulative and are in addition to and not in substitution for any other
rights and remedies available at law or in equity or otherwise.



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1. Parties in Interest; Assignment. All terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and assigns. No assignment of
this Agreement shall relieve any party of its liabilities and obligations for
its performance of the matters herein specified to be performed by it.

7.2. Notices. All communications and notices hereunder shall be in writing, and
shall be deemed to have been duly given if delivered personally, or five
(5) days after being sent by United States registered or certified mail, postage
prepaid, or the next business day after being sent by a recognized commercial
air courier:

 

If to Seller or Parent:    Franklin Financial Network, Inc.    722 Columbia
Avenue    Franklin, Tennessee 37064    Attn: Richard Herrington with a copy to:
   Mark L. Miller    Baker, Donelson, Bearman, Caldwell    & Berkowitz, PC   
211 Commerce Street, Suite 800    Nashville, Tennessee 37201 If to Purchaser:   
BCG Consulting, LLC    256 Seaboard Lane, Suite A-102    Franklin, Tennessee
37067    Attn: Connie Edwards with a copy to:    Michael Mills    Harwell Howard
Hyne Gabbert & Manner, P.C.    333 Commerce Street, Suite 1500    Nashville,
Tennessee 37201

 



--------------------------------------------------------------------------------

or at such other place as the party addressed may have designated to the other
by notice conforming to this Section 7.2.

7.3. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof and may not be
changed, modified, altered, amended, discharged or terminated, except by a
writing signed by both parties.

7.4. Waiver; Survival. No waiver of any covenant or other provision contained in
this Agreement shall be effective against the waiving party unless such waiver
is evidenced by a writing signed by the waiving party. Waiver by a party as
provided in this Section shall not be construed as or constitute either a
continuing waiver of such covenant or other provision, or a waiver of any other
covenant or provision hereof. The failure of any party at any time to require
performance by the other party of any provision or covenant of this Agreement
shall in no way affect its right thereafter to enforce the provision or
covenant, or any other provision or covenant.

7.5. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee. The parties
hereby agree and irrevocably consent that any suit, action or proceeding shall
be instituted with respect to this Agreement in the United States District Court
for the Middle District of Tennessee or in such applicable Tennessee state
courts sitting in Williamson County, Tennessee, and that venue shall lie
exclusively with courts sitting in Williamson County, Tennessee. The parties
hereby consent to in personam jurisdiction of such courts and irrevocably waive
any objection and any right of immunity on the ground of venue, the convenience
of forum or the jurisdiction of such courts or from the execution of judgments
resulting therefrom.

7.6. Headings. The headings of the articles and sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
hereof.

7.7. Counterparts. This Agreement may be executed by the parties in one or more
counterparts, each of which shall, be deemed an original, but all of which
together shall constitute one and the same instrument.

7.8. Expenses. Seller and Purchaser shall each pay and be individually
responsible for its respective expenses incurred in connection with this
Agreement and the actions contemplated herein.

7.9. Severability. If any covenant or provision hereof is determined to be void
or unenforceable in whole or in part, it shall not be deemed to affect or impair
the validity of any other covenant or provision, each of which is hereby
declared to be separate and distinct. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable. If any provision of this Agreement is declared invalid
or unenforceable for any reason other than overbreadth, the



--------------------------------------------------------------------------------

offending provision shall be modified so as to maintain the essential benefits
of the bargain among the parties hereto to the maximum extent possible,
consistent with law and public policy.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SELLER: BANC COMPLIANCE GROUP, INC.

/s/ Kevin Herrington

Kevin Herrington, Chairman PURCHASER: BCG CONSULTING, LLC

/s/ Constance E. Edwards

Constance E. Edwards, President PARENT: FRANKLIN FINANCIAL NETWORK, INC.

/s/ Richard E. Herrington

Richard E. Herrington, President